The ultimate sanction for a claimant is a dismissal with prejudice of the claim. Conversely, the ultimate sanction for a defendant is a default judgment. The Ohio Supreme Court has ruled that the ultimate sanction of dismissal cannot be imposed without "the due process guarantee of prior notice." OhioFurniture Co. v. Mindala (1986), 22 Ohio St.3d 99, 101, 22 OBR 133, 135, 488 N.E.2d 881, 883. This not only embraces the spirit of the Civil Rules "but it also reflects a basic tenet of Ohio Jurisprudence that cases should be decided on their merits."Perotti v. Ferguson (1983), 7 Ohio St.3d 1, 3, 7 OBR 256, 257, 454 N.E.2d 951, 952.
Although the Supreme Court has not had an opportunity to rule on the question of whether prior notice is required before a default judgment can be used as a sanction, I believe the analogy is complete.
Therefore, just as notice is required before the ultimate sanction of dismissal can be imposed, so too is notice required before the ultimate sanction of default judgment can be imposed.
I hasten to add that I do not condone appellant's alleged disregard of a court directive. Nonetheless, there could be legitimate reasons to explain or mitigate the nonappearance. I am only saying that an opportunity to explain (notice) should be given before the ultimate sanction is imposed.